         Case 4:18-cr-40010-TSH Document 159 Filed 02/24/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                                )
                                                        )
v.                                                      )
                                                        )
                                                        )   Criminal No. 18-40010-TSH
                                                        )
                                                        )
JOSEPH HERMAN                                           )
                                                        )




          ASSENTED TO MOTION TO MODIFY CONDITIONS OF RELEASE


       Now comes the defendant in the above matter, and moves this Honorable court to

MODIFY his current conditions of release.

       As grounds, counsel for the defendant says that under his current conditions of release,

the defendant is to reside in Worcester, MA. The defendant’s house is being sold and the

defendant will be moving. The defendant has notified pre-trial services of the new address and

pre-trial services is in agreement with the move.

       The government, through AUSA Greg Friedholm has assented to this motion.



                                             Respectfully submitted,

                                             JOSEPH HERMAN

                                             /s/ Peter Ettenberg, Esq.______
                                             Peter Ettenberg
                                             Gould & Ettenberg
                                             370 Main Street
                                             Worcester, MA 01608
                                             BBO # 156520
                                             508-752-6733

                                                    1
         Case 4:18-cr-40010-TSH Document 159 Filed 02/24/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ Peter L. Ettenberg______________

Date: February 24, 2020




                                                 2
